                                            Case 5:19-cv-06755-BLF Document 12 Filed 09/29/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         MICHAEL RODRIGUEZ,
                                  11                                                      Case No. 19-06755 BLF (PR)
                                                       Plaintiff,
                                  12                                                      ORDER OF DISMISSAL
Northern District of California




                                                 v.
 United States District Court




                                  13

                                  14     KELLY, et al.,
                                  15                   Defendants.
                                  16

                                  17

                                  18          Plaintiff, a California state prisoner, filed the instant pro se civil rights action
                                  19   pursuant to 42 U.S.C. § 1983 against a nurse at Salinas Valley State Prison (“SVSP”)
                                  20   where is currently incarcerated. Dkt. No. 1. On February 8, 2020, the Court dismissed the
                                  21   complaint with leave to amend as Plaintiff’s allegations were insufficient to state a
                                  22   cognizable claim under § 1983. Dkt. No. 8. Plaintiff filed an amended complaint. Dkt.
                                  23   No. 11.
                                  24

                                  25                                           DISCUSSION
                                  26   A.     Standard of Review
                                  27          A federal court must conduct a preliminary screening in any case in which a
                                  28   prisoner seeks redress from a governmental entity or officer or employee of a
                                            Case 5:19-cv-06755-BLF Document 12 Filed 09/29/20 Page 2 of 4




                                   1   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                   2   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   3   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   4   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   5   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   6          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   7   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   8   violated, and (2) that the alleged violation was committed by a person acting under the
                                   9   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  10   B.     Plaintiff’s Claims
                                  11          In its initial review of the original complaint, the Court advised Plaintiff that mere
                                  12   allegations of verbal harassment and abuse fail to state a cognizable claim under § 1983.
Northern District of California
 United States District Court




                                  13   Dkt. No. 8 at 2, citing Freeman v. Arpaio, 125 F.3d 732, 738 (9th Cir. 1997) overruled in
                                  14   part on other grounds by Shakur v. Schriro, 514 F.3d 878, 884-85 (9th Cir. 2008);
                                  15   Rutledge v. Arizona Bd. of Regents, 660 F.2d 1345, 1353 (9th Cir. 1981), aff'd sub nom.
                                  16   Kush v. Rutledge, 460 U.S. 719 (1983); see, e.g., Burton v. Livingston, 791 F.2d 97, 99
                                  17   (8th Cir. 1986) (“mere words, without more, do not invade a federally protected right”);
                                  18   Ellingburg v. Lucas, 518 F.2d 1196, 1197 (8th Cir. 1975) (prisoner does not have cause of
                                  19   action under § 1983 for being called obscene name by prison employee); Batton v. North
                                  20   Carolina, 501 F. Supp. 1173, 1180 (E.D.N.C. 1980) (mere verbal abuse by prison officials
                                  21   does not state claim under § 1983). This is so even if the verbal harassment is racially
                                  22   motivated. See Hoptowit v. Ray, 682 F.2d 1237, 1252 (9th Cir. 1982) (federal court cannot
                                  23   order guards to refrain from using racial slurs to harass prisoners); Burton, 791 F.2d at 101
                                  24   n.1 (use of racial slurs in prison does not offend Constitution). Plaintiff was also advised
                                  25   that nevertheless, harassment coupled with conduct implicating the Eighth Amendment's
                                  26   proscription against cruel and unusual punishment may present a claim cognizable under §
                                  27   1983. Dkt. No. 8 at 3, citing Hudson v. Palmer, 468 U.S. 517, 528-30 (1984) (malicious
                                  28                                                  2
                                          Case 5:19-cv-06755-BLF Document 12 Filed 09/29/20 Page 3 of 4




                                   1   cell searches and calculated harassment unrelated to prison needs may implicate 8th
                                   2   Amendment’s protection against cruel and unusual punishment); Franklin v. Oregon, 662
                                   3   F.2d 1337, 1344 (9th Cir. 1981) (harassment with regards to medical problems cognizable
                                   4   if it constitutes deliberate indifference). Plaintiff’s allegations were also insufficient to
                                   5   state a claim under the Eighth Amendment because he failed to allege sufficient facts to
                                   6   establish that he suffered from a serious medical need which necessitated the medication,
                                   7   and that Nurse Kelly was aware that Plaintiff faced a substantial risk of serious harm
                                   8   without it and nevertheless disregarded that risk. Dkt. No. 8 at 4, citing Estelle v. Gamble,
                                   9   429 U.S. 97, 104 (1976); McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992),
                                  10   overruled in part on other grounds by WMX Technologies, Inc. v. Miller, 104 F.3d 1133,
                                  11   1136 (9th Cir. 1997) (en banc); Jones v. Johnson, 781 F.2d 769, 771 (9th Cir. 1986);
                                  12   Farmer v. Brennan, 511 U.S. 825, 837 (1994); Gibson v. County of Washoe, 290 F.3d
Northern District of California
 United States District Court




                                  13   1175, 1188 (9th Cir. 2002). Plaintiff was afforded an opportunity to file an amended
                                  14   complaint to state sufficient facts to support a cognizable claim. Dkt. No. 8 at 4.
                                  15          In the amended complaint, Plaintiff’s statement of claim is as follows, in its
                                  16   entirety: “Nurse Kelly didn’t give the Plaintiff (above named) Michael Rodriguez, CDC
                                  17   #AA5649, medication and also the defendant (said above name), Nurse Kelly went into a
                                  18   rage, verbally disrespecting the Plaintiff’s sexuality & race.” Dkt. No. 11 at 3. This
                                  19   statement does not correct the deficiencies of the pleading from the original complaint
                                  20   because Plaintiff again fails to state sufficient facts to allege a violation of his Eighth
                                  21   Amendment right to also support a claim for verbal harassment and abuse. Accordingly,
                                  22   the amended complaint is DISMISSED without leave to amend because Plaintiff was
                                  23   already afforded one opportunity to amend and the Court finds no good cause to grant him
                                  24   another opportunity where the deficiencies from the original complaint remain the same.
                                  25   Wagh v. Metris Direct, Inc., 363 F.3d 821, 830 (9th Cir. 2003) (district court’s discretion
                                  26   to deny leave to amend particularly broad where plaintiff has previously filed an amended
                                  27   complaint); Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992).
                                  28                                                   3
                                           Case 5:19-cv-06755-BLF Document 12 Filed 09/29/20 Page 4 of 4




                                   1                                                 CONCLUSION
                                   2            For the foregoing reasons, the amended complaint is DISMISSED for failure to
                                   3   state a claim for which relief can be granted.
                                   4            IT IS SO ORDERED.
                                   5   Dated: _September 29, 2020_____                       ________________________
                                                                                             BETH LABSON FREEMAN
                                   6
                                                                                             United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order of Dismissal
                                  25   PRO-SE\BLF\CR.19\06755Rodriguez_dism(ftsac)

                                  26

                                  27

                                  28                                                     4
